Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a vibration driver that has a magnetic circuit part formed in an inner side of an outer body and provided with a pair of magnetic bodies spaced apart from each other. The driver is provided with a moving coil of a multi-layer structure along a longitudinal direction without using a circular voice coil wound with a conventional copper wire so as to increase length irrespective of shape of the vibrating object to be manufactured, so that use range of the driver can be increased. The independent claim 1, identifies a uniquely distinct feature of “…a stick-type vibrating driver comprising:….upper and lower metal suspensions respectively connected between the outer body and the vibrating part, wherein each of the upper and lower metal suspensions comprises an inside edge, an outside edge, and a plurality of bridges configured to connect the inside edge and the outside edge, and the inside edge is connected to upper and lower ends of the outer body, and the outside edge is connected to the vibrating part, and wherein the upper and lower ends of the movable coil plate are fixed to upper and lower fixing parts attached to the outer body, respectively, the vibrating part comprises a base frame configured to constitute an external case, and the inside edges of the upper and lower metal suspensions are connected to the upper and lower fixing parts, respectively, and the outside edges of the upper and lower metal suspensions are connected to outside edges of top and bottom surfaces of the base frame, respectively.”
 The independent Claim 8, identifies a uniquely distinct feature of “….wherein at least one bush is formed in the outer body, the vibrating part comprises a base frame configured to constitute an outer case, and each of front ends of the plurality of free ends of the upper and lower metal suspensions is connected to the bush, and the inside edges of the upper and lower metal suspensions are connected to outside edges of top and bottom surfaces of the base frame, respectively.” 
The independent Claim 11, identifies a uniquely distinct feature of “…. wherein the outer body is attached to an object to be vibrated, and when an attachment surface of the object to be vibrated is concave or convex, an attachment surface of the outer body is concave or convex.”
The independent Claims 12, 13 and 14 identifies a uniquely distinct feature of “….wherein each of the outer body, the magnetic body, the base frame, and the metal suspension part is curved by a predetermined radius in a longitudinal direction, and wherein when an attachment surface of the object to be vibrated is concave or convex, at least one of: the top surface, or the bottom surface, of the outer body is concave or convex.”
The closest prior art to Xu et al. (US 20170133918 A1) teaches on Figure 3, [0016] the elastic member 14 includes a connecting end 141 connected to the vibration unit 12, an elastic arm 142 extending from the connecting end 141, and a fixing end 143 extending from the elastic arm 142 for connecting to the shell 111. Thus, the vibration unit 12 is suspended in the receiving space by the elastic members 14. The restricting blocks 16 are mounted on the cover 112 and below the vibration unit 12 for preventing the vibration unit from contacting with the cover. Further, [0018] teaches [0018] Referring to FIGS. 3-4, the main pole plate 123 includes a main cap 1231 and a pair of main sides 1232 extending downwardly from two opposed edges of the main cap 1231. The main cap 1231 attaches to the main magnet 122 adjacent to the housing 11, and two ends of the main cap 1231 respectively connected to the first and second weights 1211, 1212. The main magnet 122 is sandwiched and positioned by the main sides 1232. In addition, the main cap 1231 forms a pair of first positioning grooves 1233, and the first and second weights 1211, 1212 form a positioning protrusion 1214 respectively. The engagement between the positioning grooves 1233 and the positioning protrusions 1214 enhances the connection reliability between the weights, the magnet, and the main pole plate 123. The prior art does not explicitly teach the limitations of independent claims 1, 8, 11-14. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651